Exhibit 10.1



 

[Form of] EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of July 1, 2015
(“Effective Date”) between Socket Mobile, Inc., a Delaware corporation
(“Company”), and [Name] (“Executive”).

 

WHEREAS, Company desires to foster the stable and continuous employment of key
personnel in its executive team that have the vision, talent, knowledge,
know-how and experience to develop, strategize, operate, and manage its
business. In order to induce the Executive to be in the continuous employment of
Company for a fixed term, Company is therefore willing to engage the Executive’s
services on the terms and conditions set forth below.

 

Whereas the Executive desires to be employed by Company as a member of its top
executive team on the terms and conditions set forth below.

 

THEREFORE, in consideration of the above recitals and of the mutual promises and
conditions in this Agreement, and other valuable consideration, receipt of which
is hereby acknowledged, Company hereby agrees to employ the Executive and the
Executive hereby agrees to accept employment on the terms and conditions as
follows:

 

1.Definitions

 

The terms set forth below shall have the meanings provided. Other initially
capitalized terms used in this Agreement shall have the meanings described with
the text of this Agreement, including attachments and appendices, if any.

 



a.“Award Agreement" means the written or electronic agreement setting forth the
terms and provisions applicable to each grant of Stock Options under the Equity
Incentive Plan.

                  





b.Benefit Plan refers to Company’s Benefit Plan that details the benefits
afforded to Employees that are in effect. Additionally, the provisions of the
plans, including eligibility and benefits provisions, are summarized in the
Summary Plan Descriptions. The terms of the official plan documents shall govern
over the language of any description of the plans in any other document,
including the Summary Plan Descriptions and the Employee Handbook.

 



 

c.For Cause means that the Executive’s conduct, in the Company’s good faith
belief, is in violation of Company’s General Rules of Conduct, Company policies,
guidelines, and procedures, Code of Business Conduct and Ethics as detailed in
the Employee Handbook and any other unacceptable conduct which the Employee
Handbook states may be cause for discharge. For Cause includes, but are not
limited to, the occurrence or existence of any of the following with respect to
the Executive, as determined by Company:



                 



(i)willful and continuing breach by the Executive of his/her duties under this
Agreement;



(ii)render to others services of any kind for compensation without authorization
from Company;





(iii)engage in any other business activity that may materially interfere with
the performance of his/her duties under the Agreement;





(iv) promote, engage or participate in any business that is competitive in any
manner whatsoever with the business of the Company;



 

--------------------------------------------------------------------------------

1

 



 



(v) any act of dishonesty, misappropriation, embezzlement, fraud, willful,
gross, or misconduct by the Executive involving Company; including without
limitation the misappropriation of Company’s proprietary information or assets
and the participation of activities relating to insider trading;



(vi) the conviction or plea of nolo contendere or the equivalent in respect of a
felony involving moral turpitude; and







(vii) conduct by the Executive that in the good faith determination of the
Company demonstrated unfitness to serve in an executive capacity of a Managerial
Employee including, without limitation, a finding by Company or any regulatory
authority that the Executive committed acts of employee harassment, violated
Company’s policies on ethics or legal compliance, violated a material law or
regulation applicable to the business of Company, repeated nonprescription use
of any controlled substance or the repeated use of alcohol or any other
non-controlled substance.

 



d.Change In Control means the occurrence of any of the following events:

 



(i)Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the "beneficial owner" (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company's then outstanding voting securities; or







(ii)The consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets; or



(iii)The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

      



e.Disability means either (i) total and permanent disability as defined in
Internal Revenue Code Section 22(e)(3); (ii) an illness, injury, condition,
either mental or physical, which results in the Executive’s inability to perform
the material duties of her/his job even with reasonable accommodations; or (iii)
a condition, either physical or mental, which entitles the Executive to be
eligible for either short term disability benefits or Company’s long term
disability benefits, if any.



 





f.Employee means any person in the employment of Company.





 



g.Employee Handbook means Company’s Employee Handbook and any addendum to
Company’s Employee Handbook.

 

h.Golden Parachute Laws means any statutes, regulations, or case law relating to
Parachute payments, including but not limited to Sections 280G and 4999 of the
Internal Revenue Code of 1986, as amended, or any similar or successor
provisions to Section 280G or Section 4999 and Section 1.280G of the Income Tax
Regulations relating to Section 280G.





 



--------------------------------------------------------------------------------

2

 



 

 

i.Managerial Employee means an Employee that has been designated as a
participant of the Variable Compensation Plan in the Variable Compensation Plan.



 



j.Equity Plan means Socket Mobile, Inc. 2004 Equity Incentive Plan, as amended,
including but not limited to amendments dated April 29, 2010, June 5, 2013, and
June 4, 2015.

 



k.Termination Date means the date on which the Executive’s employment as a
Managerial Employee and an Employee by Company is deemed to have ceased.
Termination Date is also the date of the termination of this Agreement.



 



l.Variable Compensation Plan means Socket Mobile Inc.’s Management Incentive
Variable Compensation Plan, as amended, that detail conditions under which a
Management Employee may receive additional compensation.







 



m.Years of Service means the number of years of twelve (12) full months during
which the Executive is or was an Employee of the Company.

 





2.Term of the Executive’s Employment.

              



Under this Agreement, the Company employs the Executive as a Managerial
Employee. In the event that the Executive ceases to be employed as a Managerial
Employee under the terms and conditions of this Agreement, this Agreement is
terminated.

 

The term of employment (“Term”) for the Executive under this Agreement shall be
three (3) years, provided that Company informs the Executive on or before two
(2) years and six (6) months after the Effective Date whether Company chooses or
does not choose to continue to employ Executive as a Managerial Employee, either
under the same terms as this Agreement, or under a new agreement. If Company
fails to inform the Executive on or before two (2) years and six (6) months
after the Effective date whether Company chooses or does not choose to continue
to employ Executive as a Managerial Employee, then the Term of the Agreement
shall be three (3) years and six (6) months.

 

This Agreement shall begin on the Effective date and shall end after the Term,
subject to the terms and conditions in this Agreement. At the end of the Term,
unless the Company and the Executive execute a new agreement in writing to
continue the Executive’s employment as an Employee or Managerial Employee, the
Executive’s employment at Company is terminated, with or without notice. During
the Term, the Executive’s employment is at will. As an at-will Employee, the
Executive has the right to voluntarily terminate his/her employment at any time,
with or without cause, and with or without advance notice, subject to the terms
and conditions herein in this Agreement. Company also has the option to
involuntarily terminate the Executive’s employment at any time, with or without
cause, and with or without advance notice, subject to the terms and conditions
herein in this Agreement. This Agreement is terminated when the Executive’s
employment as a Managerial Employee is terminated under this Agreement.

--------------------------------------------------------------------------------

3

 




 

 

3.Place of Employment.

 

Unless Company and the Executive agree otherwise in writing, during the Term the
Executive shall perform the services he/she is required to perform at Company’s
office. At the Effective Date, Company’s office is located in Newark,
California. However, Company, from time to time, may require the Executive to
travel temporarily to other locations to conduct Company business.

 

4.Title, Duties and Obligations.

 

The Executive’s title and duties under this Agreement are set forth in Exhibit A
of this Agreement.

 

The Executive agrees that to the best of his/her ability and experience, he/she
will at all times loyally and conscientiously perform all of the duties and
obligations required of and from him/her pursuant to the express and implicit
terms hereof.

 

5.Devotion of Entire time to the Company’s Business.

 

During the Term, the Executive shall devote his/her full time, energy, best
effort, knowledge, skills, and productive time to the business and interest of
Company , and Company shall be entitled to all of the benefits and profits
arising from or incident to all work, services, and advice of the Executive.

 

During the term, the Executive shall not, without Company’s prior written
consent, render to others services of any kind for compensation, or engage in
any other business activity that would materially interfere with the performance
of his/her duties under the Agreement.

 

During the term of his/her employment, the Executive shall not, directly or
indirectly, either as an employee, employer, consultant, agent, principal,
partner, stockholder, corporate officer, director, or in any other individual or
representative capacity, promote, engage or participate in any business that is
competitive in any manner whatsoever with the business of the Company.

 

6.Compensation and Benefits.

 

The Executive, while employed, shall be entitled to receive all benefits of
employment generally available to Employees as he/she becomes eligible for them
under the same terms and conditions. The benefits available to Employees are
stated in the Benefit Plan that is in effect. On the Effective Date, the
benefits, include but are not limited to, medical, vision, dental, life
insurance and long term disability benefits, paid time off, participation in
Company’s pension plan, paid vacation, and other benefits under the law.

 

As a Managerial Employee, in addition to benefits available to Company’s
Employees, an Executive will be entitled to the following additional
compensation and benefits:

--------------------------------------------------------------------------------

4

 




 

a.Base Salary.

 

During the term of this Agreement, while the Executive is employed as a
Managerial Employee, the Company shall pay the Executive, for services rendered,
a Base Salary, subject to applicable tax withholdings and other authorized
deductions. The Executive’s annual Base Salary on the Effective Date is set
forth in Exhibit A of this Agreement.

 

During the term of this Agreement, Company may, at its sole discretion, increase
(but shall not be required to increase) the Executive’s Base Salary. Company
also has the sole discretion to decrease the Executive’s Base Salary as part of
an across-the-board salary reduction affecting all Managerial Employees.

 

b.Variable Compensation.

 

During the Term of this Agreement, the Executive is entitled to participate in
Company’s Variable Compensation Plan under which he/she may receive additional
compensation.

 



c.Stock Options

             

The Executive may, during the Term, be eligible to be awarded and may be awarded
stock options under the Company’s Equity Plan. The terms and conditions of the
stock options in each award are set forth in an Award Agreement entered between
Company and Employee and are subject to the terms and conditions of the
Company’s Equity Plan and the Award Agreement under which the options are
issued.

 

7.Termination of the Executive’s Employment and Termination of Agreement

 

Upon termination of the Executive as Managerial Employee under this Agreement,
Executive is also terminated as an Employee. This Agreement does not prohibit
the Executive and the Company, after the termination of this Agreement, by
mutual consent to enter into a new and separate agreement where the Executive
remains as an Employee but not a Managerial Employee; or the Executive remains a
Managerial Employee, but, under terms and conditions that are separate or
different from this Agreement.



 

a.Termination of the Executive as a Managerial Employee and Employee





 

If the Executive is terminated as a Managerial Employee and Employee under this
Agreement, he/she shall receive all compensation accrued and all benefits that
he/she is eligible for under Company’s Benefit Plan that is in effect until the
Termination Date. Unless mandated by law, the Executive’s entitlement to all
benefits provided by Company to the Executive under this Agreement or otherwise
shall cease as of the Termination Date. After the Termination Date, the
Executive, if eligible, may also be entitled to all benefits or compensation for
terminated employees under the law that may include, unemployment compensation,
and temporary continuation coverage of the Company’s group health plan in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), as amended.

--------------------------------------------------------------------------------

5

 



 

Under this Agreement, as a Managerial Employee, depending on the circumstances
of termination as described herein in this Agreement, the Executive may also be
entitled to one or more of the following Additional Benefits upon termination of
employment.

 

Service Benefit. Upon termination, if the Executive is entitled to this Service
Benefit, Company will provide a severance to the Executive equivalent to: two
(2) months plus one (1) month of the Executive’s Base Salary at the Termination
Date for each of the Executive’s two Years of Service completed up to a maximum
of (5) months. The following table states the number of months of Base Salary
that the Executive will receive as a function of the Executive’s Years of
Service.

 

Years of Service Period < 2 years 2 months ≥2 years  and < 4 years 3 months ≥ 4
years and < 6 years 4 months ≥ 6 years 5 months

 

The Executive will be entitled to receive this payment regardless of whether or
not he/she secures other employment during the time period that he/she is
receiving this Service Benefit.

 

COBRA Benefit

 



Upon termination, if the Executive is entitled to the COBRA Payment Benefit,
Company shall pay the Executive’s monthly premium for the continuation of the
Executive’s health insurance coverage under the COBRA immediately following the
Executive’s termination, until the earlier of either: (a) six (6) months after
the Termination Date; or (b) such time as the Executive becomes eligible for
alternative health insurance benefits, including health insurance benefits
provided by another employer or the state or federal government of the United
States.

 

Equipment Benefit.

 

Upon termination, if the Executive is eligible for this Equipment Benefit,
within thirty (30) days of the Termination Date, pursuant to mutual agreement
between the Company and the Executive, the Executive or an individual legally
authorized to act on behalf of the Executive, any purchase at book value certain
items of the Company property which were purchased by the Company for the
exclusive use of the Executive during his/her employment which may include a
personal computer, cellular phone, and other similar items.

 

Extension of Exercise Rights.

 

Upon termination, if the Executive is eligible for this Extension of Exercise
Rights benefit, the Executive shall have an extended post-termination exercise
period for vested stock option equal to the lesser of the following: (a) twelve
(12) months following the Termination Date or (b) the expiration date of the
grant of said vested stock options.

--------------------------------------------------------------------------------

6

 



 

Other Payments upon Termination

 

At termination, Company will offer the Executive an additional payment of at
least one (1) month of the Executive’s Base Salary that is contingent on the
Executive’s execution, without rescission, a general release in favor of Company
in a form acceptable to Company within the time frames specified in the release.



 

b.Termination of the Executive’s Employment as Managerial Employee and Employee
for Cause.



 

The Executive may be terminated For Cause without Company’s use of progressive
discipline even if Company may have used progressive discipline in other
incidents involving misconduct.

 

If the Executive employment is involuntarily terminated For Cause, the Executive
is not eligible to and not entitled to any of the Additional Benefits stated
herein.

 



c.Involuntary Termination of the Executive’s Employment and Termination is not
For Cause, Due to Disability, Due to Death, or (iv) in the Event of a Change In
Control.



 

In the event that the Executive is involuntarily terminated under this Agreement
and said termination is not (i) For Cause, (ii) due to Disability, (iii) due to
death, or (iv) in the event of a Change in Control, then, the Executive is
entitled to the following Additional benefits: Service Benefit, COBRA Benefit;
Equipment Benefit, and Extension of Exercise Rights. Company shall pay
Executive’s Service Benefit, starting from the Termination Date, semi-monthly,
at a rate of one twenty fourth (1/24) of his/her annual Base Salary, subject to
applicable tax and other withholdings until all payments that Executive is
entitled to under this Service Benefit are paid fully.

 



d.Termination of the Executive’s Employment Due to Death.

   

If at any time during the Term, the Executive’s is terminated due to the death
of the Executive, then the Termination Date is the date of death of the
Executive. Company shall pay the Executive’s estate the following Additional
Benefits: Extension of Exercise Rights.

 

Following the Executive’s death, options that are vested before the Termination
Date may be exercised by the Executive’s designated beneficiary, provided said
beneficiary has been designated prior to the Executive’s death in a form
acceptable to the administrator of the Stock Plan. If no such beneficiary has
been designated by the Executive, then vested options may be exercised by the
personal representative of the Executive’s estate or by the person(s) to whom
the Executive’s option is transferred pursuant to the Executive’s will or in
accordance with the laws of descent and distribution.

--------------------------------------------------------------------------------

7

 

  



e.Leave Policy and Termination of the Executive’s Employment Due to Disability.

 



(i)Executive is Disabled and On Medical Leave

 

In the event that the Executive becomes disabled during the Term, he/she shall
be placed on uncompensated medical leave. While on medical leave, the Executive
shall not be entitled to any compensation, including compensation under the
Variable Compensation Plan. For any quarter that Executive is on medical leave,
the Executive shall only receive a pro rata share of any compensation under the
Variable Compensation Plan, calculated based upon the number of days that he/she
was not on medical leave.

 

If the Executive becomes disabled during the Term, he/she, if eligible, can
receive disability benefits under the Benefit Plan for Employees that is in
effect at the time of the Executive’s disability when these benefits become
payable. At the time of the execution of this Agreement, the disability benefits
include: short term disability benefit from the State Disability Program that is
provided by the Employment Development Department (“California Short Term
Disability Benefit”) and, long term disability benefit.

 

For the duration that the Executive is receiving the California Short Term
Disability Benefit, the Company shall supplement his/ her California Short Term
Disability Benefit with a supplemental short term disability benefit such that
(a) the amount of supplemental disability shall be the largest amount that would
not trigger a decrease in the California Short Term Disability benefit that the
Executive shall otherwise be entitled to under California Unemployment Insurance
Code §2656. However, in the event that the Company chooses to provide this
supplemental short term disability benefit with an insurance policy, this amount
of supplemental short term insurance policy may be reduced and subjected to a
maximum amount that said insurance policy can provide; and (b) the supplemental
disability benefit, together with the California Short Term Disability Benefit,
shall not be more than one hundred per cent (100%) of the Executive’s “wages” as
determined by the Employment Development Department under the California
Unemployment Insurance Code §§2656 et seq. This supplemental short term
insurance benefit may be subjected to applicable tax and other withholdings.

 

This supplemental short term disability benefit provided by the Company shall
cease when long term disability benefit under the Company’s Benefit Plan becomes
payable.

 

Unless otherwise mandated by law, during the Term, the Executive on
uncompensated medical leave, if eligible, is entitled to all benefits that are
in effect that Company afforded to Managerial Employees.

 

(ii)Executive’s Right to Return to Pre-Disability Position

 

During the Term of this Agreement, if the Executive ceases to be disabled after
being on medical leave for less than or equal to four (4) months, and requests
to return to work, Executive has the right to be reinstated to his
pre-disability position.

--------------------------------------------------------------------------------

8

 



 

Unless otherwise mandated by law, the Executive shall not have the right to
return to his/her pre-disability position if he/she has been on medical leave
for more than 4 months. If the Executive ceases to be disabled more than four
(4) months after he/she was placed on medical leave, informs the Company that
he/she desires to return to work, but, Company does not return him/her to
his/her pre-disability position, the Executive’s employment as an Employee shall
be terminated and this Agreement shall be terminated. Accordingly, the
Termination Date shall be the date the Company provides written notice to the
Executive that he/she is no longer able to return to pre-disability position
under this Agreement.

 

In the event that Company does not return the Executive to his/her
pre-disability position, Company shall make a good faith effort to employ the
Executive as a Managerial Employee or Employee under a new Agreement, in a
position that can utilize the ability and talent of the Executive and at a rate
of compensation that is comparable to the Base Salary of the Executive under
this Agreement.

 

If the Executive’s employment with the Company is terminated due to Disability
after the Executive had ceased to be disabled and had requested to be returned
to his/her pre-disability position, the Executive shall be entitled to a cash
payment equivalent to two (2) months of the Executive’s Base Salary at the
Termination Date, subject to tax and other withholdings, and, the following
Additional Benefits: COBRA Benefit, Extension of Exercise Rights, and Equipment
Benefit.

 

(iii)Termination After Fifteen Months on Medical Leave.

 

Company shall terminate this Agreement and Executive’s employment, both as a
Managerial Employee and an Employee, after Executive has been disabled and on
medical leave for more than fifteen (15) months. Upon termination, the Company
shall pay the Executive the following benefits: Equipment Benefit and Extension
of Exercise Rights.

 



f.Termination of the Executive Employment at the End of Term.

 





Unless otherwise expressly stated in this Agreement, if the Executive employment
is terminated at the expiration of the Term, independent of whether the
Executive is on medical leave or not, he/she is not entitled to any Additional
Benefits.

 

In the event that the Executive provides sixty (60) or more days written notice
to Company that he/she does not intend to continue his/her employment with the
Company at the expiration of the Term, he/she is entitled to the Extension of
Exercise Rights.

 



g.Voluntary Termination by the Executive with Notice.

 

In the event of the Executive voluntarily terminates his/her employment after
given the Company sixty (60) or more days written notice of his/her intended
voluntary termination, he/she is entitled to the Extension of Exercise Rights.

 

In accordance with the terms of the Award Agreement, in the event that the
Executive voluntarily terminate his/her employment after ten (10) years or more
of continuous service to the Company, either as an Employee or as a service
provider to the Company, the exercise period for any vested stock option for the
Executive shall be extended to the expiration of the option grant.

--------------------------------------------------------------------------------

9

 



 



h.Termination of Agreement but the Executive remains as an Employee.

 

If Executive is terminated, either voluntarily or involuntarily, as a Managerial
Employee under this agreement but remains an Employee or a Managerial Employee
under a separate agreement between Company and the Executive, then the Executive
is not entitled to any Additional Benefits under this Agreement.

 



8. Payment In the Event of a Change in Control



 

In the event of a Change In Control, the Executive is eligible to receive from
the Company the following, subject to the conditions stated herein:

 



a.Payment of 1% of the consideration payable in connection with said Change-In
Control (including cash, property and/or securities), provided that the
acquisition price offered for the purchase of the common stock is equal to or
greater than $5.00 per share. If the acquisition is paid for in part with stock
of the surviving entity, the Executive shall have the discretion to accept
payment either in cash or in stock. For purposes of computing this benefit, the
Board of Directors of the Company shall in good faith determine the method by
which the consideration payable in connection with said Change In Control is to
be valued and the value of the consideration payable in connection with said
Change In Control which may consist of consideration other than cash;

 



b.For each stock option share that the Executive has been awarded pursuant to
the terms and conditions in the Equity Plan and that has not been vested on or
immediately before the date of the Change In Control, the Executive shall have
the discretion to select to receive between (i) Acceleration of vesting of said
stock option; or (ii) the cash equivalent of said acceleration of vesting of
said stock option. For the purposes of this paragraph, the cash equivalent of
one (1) share of the vesting of one (1) share of stock option shall be the Fair
Market Value of a stock on or nearest the date of the Change in Control minus
the exercise price of said stock option. The Administrator of the Equity Plan
shall have the authority to determine the Fair Market Value of the a stock in
accordance with the definition of Fair Market Value in the Equity Plan; and





 



c.The Service Benefit on or before the day that Change in Control takes effect.



 

In the event that any payment or benefit that Executive is eligible to receive
from the Company, including but not limited to payments and benefits stated
herein in this Agreement, is included in the calculation of “parachute payments”
and may be subjected to the excise tax under the Golden Parachute Laws
(“Payment”), the total of such Payments that the Executive is entitled to
receive shall be subjected to a Maximum Limit. The Maximum Limit shall be the
largest amount which would result in no Payment being subject to any excise tax
under the Golden Parachute Laws.

 

The Executive and the Company agree that, if the aggregate of all the Payments
exceeds the Maximum Limit, the Executive would only be entitled to a portion of
the Payments that he/she is eligible such that the total of the Payments that
he/she receives would not exceed the Maximum Limit. The Executive has the
discretion to determine which specific Payment or portion thereof he/she chooses
to receive such that the aggregate of all Payments that he/she receives does not
exceed the Maximum Limit.

--------------------------------------------------------------------------------

10

 



 



9. Company’s Right and Authority to Modify, Amend, Suspend, or Terminate
Compensation and Benefits.

         



The Executive acknowledges and agrees that, to the extent permitted by law, the
Company has the absolute right and authority to, at any time and for any reason;
and from time to time in its discretion may; modify, amend, suspend, or
terminate the compensation and benefits afforded to its Employees and Managerial
Employees, and their policies and guidelines. Any such modification, amendment,
suspension, or termination can be accomplished by any means including, but not
limited to, by resolutions to or by amending the respective plans associated
with the compensation or benefits.

 

At any time during the Term, the compensation and benefits in effect and
available, and their policies and guidelines, are detailed in Company’s plan
documents and resolutions which include but are limited to the Benefits Plan,
Equity Plan, and Variable Compensation Plan. At any time during the Term, the
above stated plans that are in effect, together with the Employee Handbook, are
available for downloading and printing from Company’s internal Human Resources
website.

 

At any time during the Term, Executive’s right to Company’s compensation and
benefits is governed by the plan associated with the compensation and benefits
that is in effect at that time.

 

Other than the rights provided to the Executive under the Equity Plan and any
Variable Compensation Plan, as amended, the Executive and the Company agree that
any rights provided to the Executive and granted by the Company in the form of a
resolution or otherwise before the Effective Date, regardless whether it
increases or impair the rights of the Executive, is hereby rescinded and
terminated. The rights that are rescinded and terminated include, but are not
limited to, payment to the Executive contingent upon a Change in Control
memorialized in resolution made on or before the effective date of this
Agreement.

 



10. Conflicts.

          



The terms of the official plan documents of the Benefit Plan shall govern over
the language of any descriptions of the plans in any other document, including
any summary plan descriptions and Employee Handbook. If a conflict arises
between this Agreement and the Benefit Plan, the terms and conditions of the
Benefit Plan shall govern.

 

If a conflict arises between this Agreement and the Variable Compensation Plan,
the terms and conditions of the Variable Compensation Plan shall govern.

 

If a conflict arises between this agreement and any Award Agreement or the
Equity Plan, the terms and conditions of the Award Agreement and Equity Plan
shall govern.

--------------------------------------------------------------------------------

11

 




 

 

11.Governing Law.



       



This Agreement shall be interpreted, construed, governed, and enforced according
to the laws of the State of California.

 



12. Arbitration

 





In the event of any dispute or controversy between Company and the Executive
arising out of, relating to or in connection with any of the provisions of this
Agreement, any documents executed and delivered pursuant to this Agreement,
compliance with this Agreement, and any claim arising out of or relating to this
Agreement, except with respect to prejudgment remedies, Company and the
Executive hereby agree that any such dispute(s) shall be submitted to final and
binding arbitration at San Jose, California, before an Arbitrator chosen
mutually by Company and the Executive, or, absent such agreed choice within two
(2) calendar weeks, from a list provided by the Judicial Arbitration and
Mediation Services and under the California Employment Dispute Resolution Rules
of the American Arbitration Association. The Arbitrator chosen shall be bound by
the express terms of this Agreement; shall hear and determine all disputes as
presented to him or her as expeditiously and economically as possible, including
where Company and the Executive mutually so designate, the issuance of bench
Award; and shall have the authority to award reasonable attorney’s fees and all
costs of arbitration to the party, if any, the Arbitrator designates as the
prevailing Party. Any award of the Arbitrator shall be final and binding and may
be confirmed as a final judgment in any Court of competent jurisdiction in
California.

 



13. Attorney’s Fees.

 



In the event of any arbitration or litigation concerning any controversy, claim,
or dispute between the parties arising out of or relating to this Agreement or
the breach or the interpretation hereof, the prevailing party shall be entitled
to recover from the losing party reasonable expense, attorneys’ fees, and costs
incurred therein or in the enforcement or collection of any judgment or award
rendered therein. The “prevailing party” means the party determined by the
arbitrator or court to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered.

 



14. Legal Counsel/Capacity.

     



The Executive expressly warrants and agrees s/he has been supplied with, has
read and has been advised by Company, if he/she so desires, to discuss the terms
of this Agreement with his/her own legal counsel or anyone else he or she
chooses. The Executive further warrants and agrees that s/he fully understands
the contents and effect of this document, approves and voluntarily accepts the
terms and provisions of the Agreement.

--------------------------------------------------------------------------------

12

 




 

 

15. Successors and Assigns.



        

The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company. The Executive shall not be entitled to assign any of his/her rights or
obligations under this Agreement.

 



16. Entire Agreement.

      



This Agreement and the Proprietary Information and Inventions Agreement signed
by the Executive on joining the Company constitute the entire agreement between
the parties with respect to the employment of the Executive and supersedes and
replaces all prior or contemporaneous agreements, whether written or oral
including, without limitation. It fully supersedes any and all prior agreements
or understandings, written or oral, between the Executive and Company hereto
pertaining to the subject matter hereof. This Agreement may not be amended or
modified in any respect whatsoever except by a writing duly executed by the
Parties.

 



17. Amendments.

       



No amendment or modification of the terms or conditions of this Agreement shall
be valid unless in writing and signed by the parties hereto.

 



18. Severability.



 

All agreements and covenants contained herein are severable, and in the event
any of them shall be held to be invalid or unenforceable, this Agreement shall
be interpreted as if such invalid agreements or covenants were not contained
herein.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 



EXECUTIVE: SOCKET MOBILE, INC.:     ______________________________
___________________________________ [Name] Kevin J. Mills Executive President
and CEO [David W. Dunlap, CFO for CEO]

 

 









--------------------------------------------------------------------------------

13

 



 

Exhibit A of Agreement

 

Title and Duties of the Executive

 

Executive Name [Name]

 

The title of the Executive shall be [title].

 

The Executive shall serve in an executive capacity as an officer of the Company
and shall perform such duties as are consistent with his/her position and as may
be required by the Company’s Board of Directors or President and Chief Executive
Officer [Board of Directors only for the CEO]. As such, the Executive shall work
as a member the executive team under the direction of the President and Chief
Executive Officer [Board of Directors for the CEO]. His/her duties include,
without limitation, leading and coordinating designated aspects of Company’s
efforts to develop and implement strategic and operating plans for the Company;
executing day-to-day general management of the Company, developing relationships
with new distributors, customers, and suppliers; maintaining and solidifying
relationships with Company’s existing distributors, customers, and suppliers;
insuring that the Company abides by its governance and ethics guidelines, and
supporting the development and growth of the Company. The duties to be performed
by Executive may be changed from time to time by the Company’s Chief Executive
Officer or Board of Directors. The Executive shall have full power and authority
to manage and conduct all the business of the Company subject to the
instructions and wishes of the President and Chief Executive Officer [Board of
Directors for the CEO].

 

Base Salary of the Executive

On the Effective Date, the Executive’s annual Base Salary shall be $[Amount].

--------------------------------------------------------------------------------

14

 



 

